                 Case 2:18-cr-00315-RAJ Document 238 Filed 03/02/21 Page 1 of 1



                                                    THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
 7   UNITED STATES OF AMERICA,                      )   No. CR18-315-RAJ
                                                    )
 8                   Plaintiff,                     )
                                                    )   ORDER GRANTING MOTION TO
 9          v.                                      )   SEAL DEFENDANT’S MOTION TO
                                                    )   DISMISS FOR DISCOVERY
10   GIZACHEW WONDIE,                               )   VIOLATIONS
                                                    )
11                   Defendant.                     )
                                                    )
12
13
            This matter comes before the Court on Defendant’s Motion to Seal Defendant’s
14
     Motion to Dismiss for Discovery Violations and its accompanying exhibits under seal.
15
     The Court has considered the motion and records in this case, and finds there are
16
     compelling reasons to seal the motion and exhibits.
17
            IT IS ORDERED that Defendant’s Motion to Seal (Dkt. # 233) is GRANTED.
18
     Defendant’s Motion to Dismiss for Discovery Violations and all its exhibits shall remain
19
     filed under seal.
20
            DATED this 2nd day of March 2021.
21
22
23
                                                         A
                                                         The Honorable Richard A. Jones
24                                                       United States District Judge

25
26

                                                                   FEDERAL PUBLIC DEFENDER
      ORDER TO SEAL MOTION TO DISMISS
                                                                      1601 Fifth Avenue, Suite 700
      FOR DISCOVERY VIOLATIONS
                                                                        Seattle, Washington 98101
      (United States v. Wondie, No. CR18-315-RAJ)
                                                                                   (206) 553-1100
